DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In a response filed on October 21, 2021 (the “Response”), Applicant: (1) cancels claims 3 and 11; (2) adds new claim 17, and (3) amends claims 1, 2, 6, 8, 12 and 15.
Claims 1, 2, 4-8 and 12-17 are presented for examination.
Response to Arguments
Applicant’s arguments submitted October 21, 2021 have been fully considered, but they are not persuasive for at least the following reasons.
On page 6, in the Remarks section of the Response, Applicant argues:
“Claims 8 was rejection under 35 U.S.C. §101 as directed to non-statutory subject matter.  Applicant amends claim 8 to overcome these rejections....”

However, Examiner respectfully disagrees with Applicant’s instant argument for at least the following reason(s).
For example, claim 8 is rejected for being directed to non-statutory subject matter because: despite being directed to a “device,” claim 8 fails to require that its “device” include any “parts” or a “combination of devices,” as required by MPEP § 2106.03.  However, rather than require that its “device” include any “parts” or a “combination of devices,” Applicant’s amendment to claim 8 requires that its “data bus has a processor” instead of a “circuit.”
Therefore, Examiner disagrees with Applicant’s instant argument and respectfully submits that Applicant’s amendment to the claims do not overcome the subject matter 
On page 7 of the Response, Applicant argues:
“Applicant disagrees...that Hoffmann would teach...
a) wherein the informational signal and the rest signal differ from each other
b) wherein the security message and the rest message differ from each other
c) wherein the security message has a signal content, which corresponds to an informational signal of one of the informational messages, which were transmitted during the active phase directly preceding the rest phase”

However, Examiner disagrees and respectfully submits that Hoffmann actually does teach the limitations of Applicant’s instant argument for at least the following reasons.
For example, as set forth in the prior art rejection below, (a) Hoffmann’s “active functions [that] wake the...vehicle network for a short period...in a periodic...manner” are “rest message transmissions” that are different from Hoffman’s “change to idle state,” which must be triggered somehow by some sort of “informational message.”  See Hoffmann at ¶ 36, 45.  Additionally, as further set forth below, (b) this “informational message”—which initiates Hoffmann’s “change to the idle state”—may also be construed as a “security message” because it “can increase...security.”  See Hoffmann at ¶ 24, 36.  And moreover, as previously stated, (c) Hoffman’s “change to idle state” must be triggered somehow by some sort of “informational message,” which thereby reads on the final wherein clause of Applicant’s instant argument.
On page 7, Applicant also argues:
“Hoffmann does not teach that the initiation of the idle state would be performed with a different message than the waking of the vehicle network.”


For example, Applicant’s instant argument fails to address paragraph 45 of Hoffmann’s explicit disclosure that “active functions can wake” a network, or how such an “active” function can initiate a “rest” phase.  Indeed, paragraph 36 of Hoffmann explicitly discloses that its active and idle states may not even be initiated by the same “device,” far less the same “message.”
On page 7, Applicant further argues:
“Hoffmann is silent on what messages are used for initiation of the...waking of the vehicle network.”

However, Examiner respectfully disagrees with Applicant’s instant argument for at least the following reason.  For example, as previously stated, paragraph 45 of Hoffmann explicitly states that “active functions can wake” the vehicle network. Hence, Hoffmann’s “active functions” may be the informational “messages used for initiation of the...waking of the vehicle network.”
On page 7, Applicant moreover argues:
“it would technically be feasible to use the same message for initiating the idle state and waking of the vehicle network.”

However, Examiner respectfully disagrees with Applicant’s instant argument for at least the following reason.
For example, not only does Examiner respectfully submit that it is technically infeasible for a single message to originate from two different devices (i.e., 26 and 27 at ¶ 36 and FIG. 2 of Hoffmann), but Examiner further submits that it is also infeasible for a 
On page 8, Applicant argues:
“Hoffmann is [] silent on whether initiation of the idle state and waking of the vehicle network is even conducted using messages on the respective bus.  Thus, it would also be possible that the initiation of the idle state and waking of the vehicle network is conducted using communication lines, separate from the bus.”

In response, Examiner notes that Applicant’s instant argument is presented without any actual support.  However, as previously stated, such conclusory arguments of counsel cannot take the place of factually supported objective evidence in the record.  See MPEP 2145.
For example, even assuming arguendo that Hoffmann actually is “silent on whether initiation of the idle state and waking of the vehicle network is [] conducted...on the [] bus,” such silence does not provide any support for Applicant’s conclusion that:
“the initiation of the idle state and waking of the vehicle network is conducted using communication lines, separate from the bus.”

In addition, Examiner also notes that Applicant’s instant argument asserts that maybe, somehow the transmission of Hoffmann’s active signals and rest signals could, possibly be “conducted using communication lines” that are “separate from the bus” that Hoffmann actually discloses.  However, Examiner respectfully submits that the foregoing assertion of Applicant’s instant argument is circular because: even assuming arguendo that Hoffmann’s transmissions could be “conducted using communication lines” that are “separate from the bus” that Hoffmann actually discloses, such “communication lines” would nonetheless still read on the plain meaning of a “bus,” 1 
On page 8, Applicant also argues that “Hoffmann is silent on how the idle state is initiated.”  However, Examiner respectfully disagrees with Applicant’s instant argument because paragraphs 23 and 36 of Hoffmann explicitly disclose that a rest phase may be initiated by “a device 27 for switching data bus segments...to the idle state.”
On page 8, Applicant further argues:
“Hoffmann also fails to teach that the security message has a signal content, which corresponds to an informational signal of one of the informational messages, which were transmitted during the active phase directly preceding the rest phase.”

However, as set forth in the prior art rejection below, Examiner respectfully disagrees with Applicant’s instant argument because inter alia Hoffmann teaches:
“wherein the security message has a signal content, which corresponds to an informational signal of one of the informational messages, which were transmitted during the active phase directly preceding the rest phase (¶ 23, 36 “switching data bus ...in the awake state/active phase [] to the idle state/rest phase”; note: the “initiation” of Hoffman’s “switching data bus...to the idle state/rest phase,” reads on Applicant’s “informational signal” [see ¶ 36], also note that the initiation of Hoffman’s “change to the idle state/rest phase” may be construed as a “security message” since it “can increase... security” [see ¶ 24]).”

On page 8, Applicant moreover argues:
“In other words, Hoffman is silent on that the content of the security message corresponds to the content of one of the informational messages,”

However, Examiner respectfully submits that Applicant’s instant argument is nonresponsive because it fails to address Examiner’s actual position.
inter alia that the initiation of Hoffman’s “change to the idle state” may be construed as a “security message” because paragraph 24 of Hoffmann discloses that such a change “can increase...security.”  And Examiner respectfully submits that the initiation of Hoffman’s “change to the idle state,” is itself an informational message because such a trigger constitutes a communication of a command to: initiate Hoffman’s “change to [an] idle state.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
To be specific, claim 8 does not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a “device,” which typically falls under the “machine” category of statutory subject matter.  See MPEP § 2106.03.  However, the limitations of claim 8 do not require that the “device” has “parts” or a “combination of devices.”  Therefore, claim 8 does not actually fall under the “machine” category of statutory subject matter because: the “device” of claim 8 lacks structure.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4, 8, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffmann et al. (US 2015/0106540 A1, hereinafter Hoffman).
Regarding claims 1 and 8, Hoffmann teaches a device (20, FIG. 2) (¶ 33 “apparatus 20”) for transmitting a message sequence via a data bus, which has a processor, configured for:
transmission of an informational message containing an informational signal during an active phase (¶ 23 “change from the active state to the idle state when there is no more data communication”; note: Hoffman’s foregoing disclosure implies that data communications/informational signals may be “transmitted” during an active state/phase that occurs prior to a subsequent idle state [see ¶ 23]);
transmission of a security message for initiating a rest phase (¶ 23, 36 “switching data bus...in the awake state/active phase [] to the idle state/rest phase”; note: the “initiation” of Hoffman’s “switching data bus...to the idle state/rest phase,” reads on Applicant’s “transmission of a security message” [see ¶ 36], also note that the initiation of Hoffman’s “change to the idle state” may be construed as a “security message” since it “can increase...security” [see ¶ 24]); and
transmission of rest messages containing a rest signal at the interval of a rest cycle time during the rest phase (¶ 45 “active functions can wake the...vehicle network for a short period of time in a periodic...manner”; note: Hoffman’s periodic active functions can be construed as rest message transmissions since it is implicit that their wake signal must occur during a rest phase/idle state and because they actually require that a rest phase/idle state resumes after “a short period of time” [see ¶ 45, 19, 14, 12]),
;
wherein the security message has a signal content, which corresponds to an informational signal of one of the informational messages, which were transmitted during the active phase directly preceding the rest phase (¶ 23, 36 “switching data bus ...in the awake state/active phase [] to the idle state/rest phase”; note: the “initiation” of Hoffman’s “switching data bus...to the idle state/rest phase,” reads on Applicant’s “informational signal” [see ¶ 36], also note that the initiation of Hoffman’s “change to the idle state/rest phase” may be construed as a “security message” since it “can increase... security” [see ¶ 24]).
Regarding claim 4, Hoffmann teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the security message has a signal, which corresponds with an informational signal of the informational message, which was last transmitted during the active phase directly preceding the rest phase (¶ 23, 36 “switching data bus...in the awake state/active phase [] to the idle state/rest phase”; note: the “initiation” of Hoffman’s “switching data bus...to the idle state/rest phase,” reads on Applicant’s “informational signal” because it “informs” a bus of when to switch to a rest phase/idle state [see ¶ 36, 23] also note that the initiation of Hoffman’s “change 
Regarding claim 12, Hoffmann teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the security message has a signal, which corresponds with an informational signal of the informational message, which was last transmitted during the active phase directly preceding the rest phase (¶ 23 “change from the active state to the idle state when there is no more data communication”; ¶ 36 “switching data bus...in the awake state/active phase [] to the idle state/rest phase”; note: Hoffman’s foregoing disclosure implies that data communications/informational signals may be “transmitted” during an active state/phase that occurs prior to a subsequent idle state, and the “initiation” of Hoffman’s “switching data bus...to the idle state/rest phase,” reads on Applicant’s “informational signal” because it “informs” a bus of when to switch to a rest phase/idle state [see ¶ 23, 36], also note that the initiation of Hoffman’s “change to the idle state/rest phase” may be construed as a “security message” since it “can increase...security” [see ¶ 24]).
Regarding claim 15, Hoffmann teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein a rest message with rest content is transmitted during the rest phase after the transmission of the security message at an interval that is less than the rest cycle time (¶ 23, 36 “switching data bus...in the awake state/active phase [] to the idle state/rest phase”; ¶ 45 “active functions can wake the...vehicle network for a short period of time in a periodic... manner”; note: Hoffman’s periodic active functions can be construed as rest message transmissions since it is implicit that their wake signal must occur during a rest phase/ idle state and because 
Regarding claim 16, Hoffmann teaches all of the limitations of claim 4, as previously stated, and further teaches: wherein a rest message with rest content is transmitted during the rest phase after the transmission of the security message at an interval that is less than the rest cycle time (¶ 23, 36 “switching data bus...in the awake state/active phase [] to the idle state/rest phase”; ¶ 45 “active functions can wake the...vehicle network for a short period of time in a periodic... manner”; note: Hoffman’s periodic active functions can be construed as rest message transmissions since it is implicit that their wake signal must occur during a rest phase/ idle state and because they actually require that a rest phase/idle state resumes after “a short period of time” [see ¶ 45, 19, 14, 12]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being obvious over Hoffmann in view of Duxbury et al. (US 9,420,530, B1, hereinafter Duxbury).
Regarding claim 2, Hoffmann teaches all of the limitations of claim 1, as previously stated.
Duxbury teaches: wherein during an active phase two or more informational messages are transmitted at an interval of an information transmission cycle time, which is shorter than a rest cycle time (col. 4, lns. 47-56 “rest cycle time/intervals during the idle state of the WLAN are greater than the information transmission cycle time/dormant interval(s) when the WLAN is in an active state”; note: an informational message can be transmitted at each of Duxbury’s information transmission cycle times, i.e., intervals during Duxbury’s active state [see: col. 4, lns. 47-56]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Duxbury for having a network transmit its messages at an interval of an information transmission cycle time that is shorter than a rest cycle time of the network.  The teachings of Duxbury, when used with the existing system of Hoffman’s informational message transmissions, will improve the energy efficiency of the system’s controller area network (CAN) by configuring its rest state to conserve energy relative to the system’s active state.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 5, Hoffmann teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein a rest message with rest content is transmitted during the rest phase after the transmission of the security message (¶ 23, 36 “switching data bus...in the awake state/active phase [] to the idle state/rest phase”; ¶ 45 “active functions can wake the...vehicle network for a short period of time in a periodic...manner”; note: the “initiation” of Hoffman’s “switching data bus...to the idle 
However, Hoffmann does not explicitly disclose, yet Duxbury teaches: a transmission of a message at an interval that is less than a rest cycle time (col. 4, lns. 47-56 “rest cycle time/intervals during the idle state of the WLAN are greater than the information transmission cycle time/dormant interval(s) when the WLAN is in an active state”; note: a message can be transmitted at each of K Duxbury’s information transmission cycle times, i.e., intervals during Duxbury’s active state [see: col. 4, lns. 47-56]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Duxbury for having a network transmit its messages at an interval of a transmission cycle time that is shorter than a rest cycle time of the network.  The teachings of Duxbury, when used with the existing system of Hoffman’s informational message transmissions, will improve the energy efficiency of the system’s controller area network (CAN) by configuring its rest state to conserve energy relative to the system’s active state.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.

Regarding claim 14, Hoffmann in view of Duxbury teaches all of the limitations of claim 2, as previously stated, and further teaches: wherein a rest message with rest content is transmitted during the rest phase after the transmission of the security message at an interval that is less than the rest cycle time (Hoffmann ¶ 23, 36 “switching data bus...in the awake state/active phase [] to the idle state/rest phase”; Hoffmann ¶ 45 “active functions can wake the...vehicle network for a short period of time in a periodic... manner”; note: Hoffman’s periodic active functions can be construed as rest message transmissions since it is implicit that their wake signal must occur during a rest phase/ idle state and because they actually require that a rest phase/idle state resumes after “a short period of time” [see Hoffmann ¶ 45, 19, 14, 12]).
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Hoffmann in view of Harter et al. (US 2006/0156127 A1, hereinafter Harter).
Regarding claim 7, Hoffmann teaches all of the limitations of claim 1, as previously stated, and further teaches: the informational message and the rest message (¶ 23, 36 “switching data bus...in the awake state/active phase [] to the idle state/rest phase”; note: the “initiation” of Hoffman’s “switching data bus...to the idle state/rest phase,” reads on Applicant’s “informational message” because it “informs” a bus of when to switch to a rest phase/ idle state [see ¶ 36, 23] also note that Hoffman’s periodic active functions can be construed as rest message transmissions since it is implicit that their wake signal must occur during a rest phase/idle state and because they actually require that a rest phase/ idle state resumes after “a short period of time” [see ¶ 45, 19, 14, 12]).
However, Hoffmann does not explicitly disclose, yet Harter teaches: wherein messages have an additional signal, which is an informational signal of a message sequence, which is transmitted with a signal send type, which differs from a signal send type of a message sequence to be transmitted via a data bus (¶ 15 “transmit on a CAN bus per system cycle three messages/a message sequence...If the data are processed ...after all three messages have been received, then it makes sense to secure the data of the messages...jointly...and to distribute...signature data/additional signal”; ¶ 45 “data D to be transmitted...are transmitted together with first signature S/additional data...with the aid of suitable messages”; note: the “information” of Harter’s signature S/additional data may be used to authenticate the “data D” of Harter’s message sequence, also note that the “type” of signal sent by Harter’s “signature S” may be construed as “metadata,” 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Harter for having messages sent via a data bus include an additional informational signal which is a different type of signal than the data of the signal of the underlying messages.  The teachings of Harter, when used within the existing system of Hoffman’s informational message and rest message, will improve the integrity of the informational message and rest message by thus enabling the system to authenticate them.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
On page 9 of the Response, Applicant provides a statement that “Kamp et al. (US 2021/0067523 A1) and the present invention were, not later than the effective filing date of the claimed invention in the present application, subject to an obligation of assignment to the same entity.”  Thereby, Applicant properly invokes the common ownership exception to prior art under 35 U.S.C. § 102(b)(2)(c).  See MPEP 717.02(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294. The examiner can normally be reached 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/KALISH K BELL/Examiner, Art Unit 2432





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Retrieved on November 5, 2021 at: “https://en.wikipedia.org/wiki/Bus_(computing)”